           Case 1:17-vv-00428-MCW Document 73 Filed 06/04/20 Page 1 of 9




                  In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 17-428V
                                           (not to be published)

*************************
                           *                                      Chief Special Master Corcoran
GAYLE DILLENBECK,          *
                           *
               Petitioner, *                                      Filed: May 5, 2020
                           *
          v.               *
                           *                                      Decision by Stipulation; Damages;
SECRETARY OF HEALTH        *                                      Guillain-Barré syndrome;
AND HUMAN SERVICES,        *                                      Influenza Vaccine; Past Lost Wages.
                           *
               Respondent. *
                           *
*************************


Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, D.C., for Petitioner.

Debra Begley, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                              FINAL DECISION AWARDING DAMAGES 1

       On March 27, 2017, Gayle Dillenbeck filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”). 2 Petitioner alleged that she
suffered from Guillain-Barré syndrome as a result of her October 30, 2015 receipt of the influenza
vaccine. Moreover, Petitioner alleged that she experienced onset of her condition within the
timeframe set forth in the Vaccine Injury Table and had residual effects of this injury for more


1
  Because this Decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
             Case 1:17-vv-00428-MCW Document 73 Filed 06/04/20 Page 2 of 9



than six months. Respondent conceded entitlement in the fall of 2017, but the parties disputed the
quantum of damages to be awarded.

        After holding a damages hearing in the winter of 2019, I issued a Decision Awarding
Damages on July 29, 2019 (ECF No. 51,) awarding pain and suffering, past lost wages, and past
unreimbursed expenses. The parties then filed cross Motions for Review of the Decision Awarding
Damages. The parties did not seek review of my determination regarding past unreimbursed costs
totaling $2,314.59, and my determination regarding Petitioner’s pain and suffering award of
$180,857.15 was affirmed. See Order on Review, dated January 22, 2020 (ECF No. 62). The issue
of past lost wages, however, was remanded for my re-evaluation.

       The parties have now agreed in a stipulation (filed on May 5, 2020) that the issue of past
lost wages could be settled, and that a final Decision should be entered awarding Petitioner
compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

         •    A lump sum of $218,171.74 in the form of a check payable to Petitioner, which
              represents $35,000.00 for past lost wages; $2,314.59 for unreimbursed costs, and
              $180,857.15 for pain and suffering.

Stipulation at ¶10–13. This amount represents compensation for all damages that would be
available under Section 15(a) of the Act. In addition, the sums for unreimbursed costs and pain
and suffering are also consistent with the undisputed/unappealed portions of my earlier/remanded
damages decision, as well as the January 2020 Order of the Court of Federal Claims.

        Accordingly, I approve a Vaccine Program award in the requested amount set forth above
to be made to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix
B, the clerk of the Court is directed to enter judgment herewith. 3


         IT IS SO ORDERED.

3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
Case 1:17-vv-00428-MCW Document 73 Filed 06/04/20 Page 3 of 9




                                     /s/ Brian H. Corcoran
                                        Brian H. Corcoran
                                        Chief Special Master




                              3
             Case 1:17-vv-00428-MCW
                  1:17-w-00428-MCW Document 73
                                            71 Filed 06/04/20
                                                     05/05/20 Page 4
                                                                   1 of 9
                                                                        6




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 GAYLE DILLENBECK,

                 Petitioner,                              No. 17-428V
                                                          Chief Special Master Corcoran
 V.                                                       ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                 Respondent.



                                           STIPULATION

The parties hereby stipulate to the following matters:

        I.      Gayle Dillenbeck ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-IO to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § 100.3(a).

        2.      Petitioner received a flu vaccine on October 30, 2015.

       3.       The vaccine was administered in the United States.

       4.       Petitioner sustained the first symptoms or manifestation of onset of Guillain-Barre

Syndrome ("GBS") within the time period set forth in the Table, and experienced the residual

effects of her GBS for more than six months.

       5.       There is not a preponderance of evidence demonstrating that petitioner's GBS is

due to a factor unrelated to her immunization.

       6.       Petitioner represents that there has been no prior award or settlement of a civil


                                                 I of 6
              Case 1:17-vv-00428-MCW
                   1:17-w-00428-MCW Document 73
                                             71 Filed 06/04/20
                                                      05/05/20 Page 5
                                                                    2 of 9
                                                                         6



action for damages on her behalf as a result of her alleged injury.

        7.       Accordingly, on October 20, 2017, respondent filed a Rule 4 Report stating that

petitioner is entitled to compensation for her GBS under the tenns of the Vaccine Act.

        8.       On October 23, 2017, the Chief Special Master issued an entitlement decision,

finding petitioner entitled to compensation under the Act. On July 29, 2019, the Chief Special

Master issued a Decision Awarding Damages, including pain and suffering, past lost wages, and

past unreimbursed expenses.

        9.       On August 28, 2019, the parties filed cross Motions for Review of the Chief

Special Master's Decision Awarding Damages, with the petitioner challenging the Chief Special

Master's award of damages for pain and suffering and denial of future lost wages, and the

respondent seeking review of the Chief Special Master's past lost wages award. On January 22,

2020, Senior Judge Coster Williams issued an Opinion and Remand Order, affirming the Chief

Special Master's award of pain and suffering and remanding the Chief Special Master's decision

on lost wages, directing him to re-evaluate petitioner's entitlement to lost wages "in accordance

with generally recognized actuarial principles and projections." Dillenbeck v. Sec '.Y of Health &

Human Servs., No. l 7-428V, 2020 WL 582588, at* 10 (Fed. Cl. Feb. 6, 2020) (citing 42 U.S.C. §

300aa-l 5(a)(3)(A)).

        10.      The parties did not seek review of the Chief Special Master's award of $2,314.59

for past unreimbursed expenses.

        11.      The parties waive the right to appeal the Court's Opinion and Remand Order, and

therefore petitioner waives the right to appeal the Court's denial of petitioner's motion for review,

and the Court's affirmance of the Chief Special Master's award of $180,857.15 for pain and

suffering.



                                               2 of6
              Case 1:17-vv-00428-MCW
                   1:17-w-00428-MCW Document 73
                                             71 Filed 06/04/20
                                                      05/05/20 Page 6
                                                                    3 of 9
                                                                         6



            12.   Maintaining their positions as to the sole issue on remand, the parties nevertheless

now agree that the issue between them shall be settled and that a decision should be entered

awarding compensation described in paragraph 13 below.

        13.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:

                  A lump sum of $35,000.00 in the form of a check payable to petitioner, which
                  represents compensation for past lost wages.

 This amount represents compensation for all damages that would be available under 42 U .S.C. §

 300aa-l 5(a)(3)(A).

        14.       As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l) and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        15.       Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable under

42 U .S.C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be expected

to be made under any State compensation programs, insurance policies, Federal or State health

benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or

entities that provide health services on a pre-paid basis.

        16.       Payment made pursuant to paragraph 13 of this Stipulation, and any amount

awarded pursuant to paragraph 14, will be made in accordance with 42 U.S.C. § 300aa- l 5(i),

                                                 3 of6
              Case 1:17-vv-00428-MCW
                   1:17-w-00428-MCW Document 73
                                             71 Filed 06/04/20
                                                      05/05/20 Page 7
                                                                    4 of 9
                                                                         6



 subject to the availability of sufficient statutory funds.

            17.    The parties and their attorneys further agree and stipulate that, except for any

 award for attorneys' fees and litigation costs, and past unreimbursed expenses, the money

 provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

 contemplated by a strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the

 conditions of 42 U.S.C. § 300aa-15(g) and (h).

      18.         In return for the payments described in paragraph 13, and any amount awarded

pursuant to paragraph 14, petitioner, in her individual capacity, and on behalf of her heirs,

executors, administrators, successors, or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from the flu vaccine

administered on October 30, 2015, as alleged in a Petition filed on March 27, 2017, in the United

States Court of Federal Claims as petition No. l 7-428V.

        19.       If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       20.        If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then



                                                  4 of6
          Case 1:17-vv-00428-MCW
               1:17-w-00428-MCW Document 73
                                         71 Filed 06/04/20
                                                  05/05/20 Page 8
                                                                5 of 9
                                                                     6



the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        21.     This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 14 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        22.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's GBS or any other

injury or her current condition; however, petitioner has satisfied the Table criteria to establish

entitlement to compensation.

       23.     All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.


                                      END OF STIPULATION




                                                5 of6
               1:17-w-00428-MCW Document 73
         Case 1:17-vv-00428-MCW          71 Filed 06/04/20
                                                  05/05/20 Page 9
                                                                6 of 9
                                                                     6
Respectfully submitted,


PETITIONER:


}J~~&~
 YUE
GA       DILLENBECK



ATTORNEY OF RECORD FOR                          AUTHORIZED REPRESENTATIVE
PETITIONER:                                     OF THE ATTORNEY GENERAL:
                                                / ~ f L_ _
~ rl<
1717 K Street NW, Suite 900
Washington, DC 20006
                                                ~ARINE E. REEVES
                                                Deputy Director
                                                Torts Branch
202-775-9200                                    Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                       ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                      RESPONDENT:
AND HUMAN SERVICES:
                                                ~3-~
                                                 U; / ~                      L ~----~
TAMARA OVERBY                                   DEBRA~GLEY
Acting Director, Division of                    Trial Attorney
Injury Compensation Programs                    Torts Branch
Healthcare Systems Bureau                       Civil Division
U.S. Department of Health                       U.S. Department of Justice
and Human Services                              P.O. Box 146
5600 Fishers Lane                               Benjamin Franklin Station
Parklawn Building, Mail Stop 08-N 1468          Washington, DC 20044-0146
Rockville, MD 20857                             (202) 616-4181



Dated:   4$ / S/ 7--c)


                                         6of6
